Exhibit NEWS RELEASE Oct. 7, 2008 FSI Announces Third Quarter Revenues Significantly Above Expectations VICTORIA, BRITISH COLUMBIA, Oct. 7, 2008 – FLEXIBLE SOLUTIONS INTERNATIONAL, INC. (AMEX: FSI, FRANKFURT: FXT), isthe developer and manufacturer of biodegradable and environmentally safe water and energy conservation technologies, as well as anti-scalant technology. Today the Company announces, significant year over year increase in revenues for Third Quarter (Q3), 2008. Sales into oil extraction and detergent industries were significantly stronger than in Q3, 2007. As a result, Flexible Solutions’ top line revenue was up more than 60% year over year when compared to Q3, 2007. Top line revenue increased from $1.3million (Q3, ‘07) to $2.1million (Q3, ‘08). Note that, due to sales seasonality, Q3 revenue tends to be significantly smaller than other quarters.
